Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 06/30/2022.  In the Amendment, applicant amended claims 1 and 6.    As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections to claims 1-6.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-6 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB 2015/0154360, hereinafter Aziz), in view of Soto et al. (US PGPUB 2016/0354039, hereinafter Soto) and further in view of Bilsten et al. (US PGPUB 2019/0065614, hereinafter Bilsten).
As per as claim 1, Aziz discloses:
 A method for assisted expanded search, comprising the steps of:
 	receiving at a server, from a user, a user search request to access semi-private data, wherein the semi-private data resides on a controlled access non-transient memory, wherein the semi-private data is personal to the user (Aziz, e.g., fig. 2, associating with texts description, [0041], [0063-0065],  [0074-0075], (allow user to search and access patient records/data) (the examiner asserts patient records is semi-private data);
 	accessing semi-private metadata and semi-private correlated metadata related to the user search request and the semi-private data (Aziz, e.g., fig. 2, associating with texts description, [0007-0010], [0063-0065], “…access to patient-specific information, and to denote one or more care providers (e.g., medical providers, staff members at a facility, caretakers, etc.) as individuals authorized to access a least a portion of information specific to a particular patient. For example, a plurality of individuals may be provided with differing levels of authorization/access, e.g., at an elderly care facility, medical providers may have access to all information relating to a patient…”), wherein the semi-private metadata and semi-private correlated metadata are personal to the user;
 	analyzing, using a processor running instructions to implement at least one algorithm for search engine, the semi-private metadata and the semi-private correlated metadata to determine a primary response to the user search request (Aziz, e.g., fig. 2, associating with texts description, [0007], [0035], [0060-0065] and [0085], “…accessible by authorized individuals to determine the most current and most complete health information related to patients, and/or activities undertaken by patients associated with a facility...”);
 	analyzing, using a processor running instructions to implement at least one algorithm for an artificial intelligence (AI) search assistant, the semi-private metadata and the semi-private correlated metadata to determine an expanded response to the user search request (Aziz, e.g., figs. 2-4, associating with texts description, [0060-0065], [0074], “…select the patient whose information they are attempting to access and/or modify (306). Once the relevant patient is selected the system opens a care locations interface (308). The authorized individual may then be able to search for and/or select the care location(s) that are relevant to the selected patient (312) and either add or delete which of the care location(s) are associated with the patient (314)….”)( the examine asserts that user can updating/modifying information relative to patient = expanded response to the user search request); and
 	providing, to the user, the primary response and the expanded response (Aziz, e.g., figs. 2-3, associating with texts description, [0063-0065], [0069] and [0085], “…The access level of the authorized individual may be received by the system, and the patient-specific information can be displayed to the individual if the individual's access level is sufficient (110). For example, a relative of the patient could access and display information relevant to a patient's medical condition and course of treatment…”).
	To make records clearer regarding to the features expanded response to the user search request (although as stated above Aziz teaches the functional of expanded response to the user search).
	However Soto, in an analogous art, discloses “expanded response to the user search request” (Soto, [0109], [0168], [0189], [0191], [0199-204], “…provide access to a medical database of information relating to specific patients to allow default values of parameters to be obtained… update the models and/or contracting with research agency 2214 to expand the statistical model to accommodate additional health outcomes…”) (the examiner asserts that expand the search = allow user to expand the searching relating/linking/associating with patient information such as next treatment, history records, symptoms for future treatment). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Soto and Aziz to identify health issues in substantially real time, and the operation of one or more medical devices may be modified and/or a communication may be generated (Soto, e.g., [abstract]).
	To further clarify the languages of “artificial intelligence (AI) search assistant” and  “the semi-private metadata and semi-private correlated metadata are personal to the user”.
	However Bilsten, in an analogous art, discloses  “artificial intelligence (AI) search assistant” (Bilsten, e.g., [0082] and [0084], “…Users could access the image recognition server to perform reverse image lookups on submitted digital images, and as more data is added and refined, (possibly through artificial intelligence)…”) and “the semi-private metadata and semi-private correlated metadata are personal to the user”  (Bilsten, e.g., [0031-0033 and [0035-0037], “…data stores (semi-private metadata)… stores, information comprising public, semi-private, or private data. A plurality of content searches may be performed, possibly sequentially, in the one or more data stores, with later-occurring content searches using data collected from previous content searches as additional or alternative search terms associated with the metadata generated from a digital image using third party metadata generation services, as described below. Semi-private and private data may be accessed by prompting the user for security credentials…access such semi-private or private data…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Bilsten, Soto and Aziz to generating metadata from a transmitted digital images, a video, a set of images or videos, and/other any other supplemental native device in order better archiving in recommend available domain name, and/or an organization specific website that generated from content (Bilsten, e.g., [0001-0004]).

As per as claim 2, the combination Bilsten, Soto and Aziz disclose: 
he method of claim 1, wherein the expanded response provides additional information related to the user search request different from the primary response (Aziz, e.g., figs. 2-4, associating with texts description, [0060-0065], [0074]) and further (Soto, [0109], [0168], [0189], [0191], [0199-204]).

As per as claim 3, the combination Bilsten, Soto and Aziz disclose:
The method of claim 2, wherein the additional information in the expanded response is not requested in the user search request (Aziz, e.g., figs. 2-4, associating with texts description, [0060-0065], [0074]) and further (Soto, [0109], [0168], [0189], [0191], [0199-204]) (the examiner asserts all information relating/associating to patient = additional information in the expanded response which not requested by the user).

As per as claim 4, the combination Bilsten, Soto and Aziz disclose:
The method of claim 2, wherein:
 	the analyzing to determine the expanded response step further comprises the steps of:
 	formulating, using a processor running instructions to implement the step, based on the analysis, an independent inquiry to an independent search engine (Aziz, e.g., fig. 2, associating with texts description, [0007], [0035], [0060-0065] and [0085]); and 
 	acquiring, from the independent search engine, an independent search result related to the independent inquiry (Aziz, e.g., figs. 2-4, associating with texts description, [0060-0065], [0074]) and further (Soto, [0109], [0168], [0189], [0191], [0199-204]); and
 	the providing step further comprises the step of providing the independent search result as part of the expanded response (Aziz, e.g., figs. 2-4, associating with texts description, [0060-0065], [0074]) and further (Soto, [0109], [0168], [0189], [0191], [0199-204]).

As per as claim 5, the combination Bilsten, Soto and Aziz disclose:
The method of claim 2, wherein the analyzing to determine the expanded response step further comprises the steps of:
 	using image recognition to determine a plurality of features of image data within semiprivate data (Aziz, e.g., [0010] and [0082], (…photographs, videos…); and
 	using one or more of the plurality of features as part of the determination of the expanded response (Aziz, e.g., figs. 2-4, associating with texts description, [0010], [0060-0065], [0074], [0080]) and further (Soto, [0109], [0168], [0189], [0191], [0199-204]).

As per as claim 6, Aziz discloses:
A system for assisted expanded search, comprising:
 	a server, receiving from a user, a user search request to access semi-private data, wherein the semi-private data is personal to the user (Aziz, e.g., fig. 2, associating with texts description, [0041], [0063-0065], [0074-0075], (allow user to search and access patient records/data) (the examiner asserts patient records is semi-private data) ;
 	a controlled access non-transient memory storing at least the semi-private data (Aziz, e.g., fig. 2, associating with texts description, [0007-0010], [0063-0065], “…access to patient-specific information, and to denote one or more care providers (e.g., medical providers, staff members at a facility, caretakers, etc.) as individuals authorized to access a least a portion of information specific to a particular patient. For example, a plurality of individuals may be provided with differing levels of authorization/access, e.g., at an elderly care facility, medical providers may have access to all information relating to a patient…”);
 	an expanded search engine implementing at least one algorithm for an artificial intelligence (AI) search assistant to analyze semi-private metadata and semi-private correlated metadata related to the semi-private data to determine a primary response and an expanded response to the user search request, wherein the semi-private metadata and semi-private correlated metadata are personal to the user (Aziz, e.g., figs. 2-4, associating with texts description, [0060-0065], [0074], “…select the patient whose information they are attempting to access and/or modify (306). Once the relevant patient is selected the system opens a care locations interface (308). The authorized individual may then be able to search for and/or select the care location(s) that are relevant to the selected patient (312) and either add or delete which of the care location(s) are associated with the patient (314)….”)( the examine asserts that user can updating/modifying information relative to patient = expanded response to the user search request); and
 	a display providing the user the primary response and the expanded response (Aziz, e.g., figs. 2-3, associating with texts description, [0063-0065], [0069] and [0085], “…The access level of the authorized individual may be received by the system, and the patient-specific information can be displayed to the individual if the individual's access level is sufficient (110). For example, a relative of the patient could access and display information relevant to a patient's medical condition and course of treatment…”).
	To make records clearer regarding to the features expanded response to the user search request (although as stated above Aziz teaches the functional of expanded response to the user search).
	However Soto, in an analogous art, discloses “expanded response to the user search request” (Soto, [0109], [0168], [0189], [0191], [0199-204], “…provide access to a medical database of information relating to specific patients to allow default values of parameters to be obtained… update the models and/or contracting with research agency 2214 to expand the statistical model to accommodate additional health outcomes…”) (the examiner asserts that expand the search = allow user to expand the searching relating/linking/associating with patient information such as next treatment, history records, symptoms for future treatment). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Soto and Aziz to identify health issues in substantially real time, and the operation of one or more medical devices may be modified and/or a communication may be generated (Soto, e.g., [abstract]).
	To further clarify the languages of “artificial intelligence (AI) search assistant” and  “the semi-private metadata and semi-private correlated metadata are personal to the user”.
	However Bilsten, in an analogous art, discloses  “artificial intelligence (AI) search assistant” (Bilsten, e.g., [0082] and [0084], “…Users could access the image recognition server to perform reverse image lookups on submitted digital images, and as more data is added and refined, (possibly through artificial intelligence)…”) and “the semi-private metadata and semi-private correlated metadata are personal to the user”  (Bilsten, e.g., [0031-0033 and [0035-0037], “…data stores (semi-private metadata)… stores, information comprising public, semi-private, or private data. A plurality of content searches may be performed, possibly sequentially, in the one or more data stores, with later-occurring content searches using data collected from previous content searches as additional or alternative search terms associated with the metadata generated from a digital image using third party metadata generation services, as described below. Semi-private and private data may be accessed by prompting the user for security credentials…access such semi-private or private data…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Bilsten, Soto and Aziz to generating metadata from a transmitted digital images, a video, a set of images or videos, and/other any other supplemental native device in order better archiving in recommend available domain name, and/or an organization specific website that generated from content (Bilsten, e.g., [0001-0004]).


Response to Arguments
 	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 06/30/2022 with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 

The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.


Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to utilizing artificial intelligence to assist a user in searching and retrieving digital data, wherein user search request to access semi-private data on a control access correlated metadata are personal to the user.

a.	Zadeh et al. (US PGPUB 2014/0201126, hereafter Zadeh); “Methods and System for Applications for Z-numbers” discloses parsing, machine translation, sound and speech recognition, video search and analysis, image annotation, images correction. 
Zadeh also teaches expanding search [1353], [2131] and [2536].
Zadeh further teaches private, semi-public or semi-private [2553].
Zadeh teaches voice search [2571], [2629]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163